MCDONALD, J.,
dissenting. I agree with Justice Berdon’s dissent. I also conclude that the trial court improperly dismissed the present action because the plaintiff failed to commence an action within the time limited by law.
The plaintiff filed a direct action against the state of Connecticut as authorized by General Statutes § 52-556. He cited General Statutes § 52-592, anticipating a defense of the statute of limitations by the defendants. He was not required to cite § 52-592 in order to set forth an action over which the trial court had jurisdiction. Ross Realty Corp. v. Surkis, 163 Conn. 388, 391, 311 A.2d 74 (1972). He did so, however, to avoid General Statutes § 52-584, the applicable statute of limitations.
Because the plaintiff anticipated the defense of the statute of limitations and thereby relied on § 52-592, the defendants could have moved to strike the complaint. Practice Book § 152; Vilcinskas v. Sears, Roebuck & Co., 144 Conn. 170, 171-72, 127 A.2d 814 (1956); Radezky v. Sargent & Co., 77 Conn. 110, 114, 58 A. 709 (1904); O’Connor v. Waterbury, 69 Conn. 206, 210, 37 A. 499 (1897). Instead, they filed a motion to dismiss. “A motion to dismiss properly attacks the jurisdiction of the court, essentially asserting that the plaintiff cannot as a matter of law and fact state a cause of action that should be heard by the court. In contrast, a motion to strike is the proper means of attacking a pleading that on its face is legally insufficient.” (Emphasis in original.) Baskin’s Appeal from Probate, 194 Conn. 635, 640, 484 A.2d 934 (1984).
A motion to dismiss “may only be granted where it clearly appears on the face of the entire record that the *283court is without jurisdiction.” Id., 639 n.4. Section 52-592 does not confer jurisdiction on the trial court. Rather, the purpose of “the statute [is to extend] the [s]tatute of [limitations for a period of one year after the determination of [an] original action.” Ross Realty Corp. v. Surkis, supra, 163 Conn. 393. Section 52-592 was adopted “to avoid the hardships arising from an unbending enforcement of limitation statutes.” Gallo v. G. Fox & Co., 148 Conn. 327, 329, 170 A.2d 724 (1961). The failure of the plaintiff to satisfy § 52-592, therefore, does not render the trial court without jurisdiction, but merely supports a conclusion that the plaintiff failed to state a legally sufficient cause of action.1 Pratt v. Old Saybrook, 225 Conn. 177, 185, 621 A.2d 1322 (1993); see Practice Book §§ 143, 152. The trial court was led to commit plain error when it granted the state’s motion because the plaintiff did not satisfy § 52-592. Practice Book § 4061. That action blurs the distinction between a motion to dismiss and a motion to strike. Out of this tangle, the plaintiff has not only lost his day in court as to the merits of his claim but also as to the equity of applying the statute of limitations.
The majority strongly disagrees that this was plain error under § 4061 of the Practice Book. I would find, however, that the error fairly leaps out of the record. *284It should embarrass the court to ignore such error. See Prudence Crandall v. State, 10 Conn. 339, 370 (1834).
Accordingly, I respectfully dissent.

 If a motion to strike had been granted, the plaintiff could have pleaded over further facts concerning the statute of limitations, such as whether the dismissal of his claim before the claims commissioner, as requested by the state, four years after it was filed and two years after the time limits of § 52-584 had passed, would, in equity, bar the state from raising the defense of the statute of limitations. Although the date when the state made its motion to dismiss before the claims commissioner is not in the record, it is reasonable to conclude that the state did so after the statute of limitations had run. Otherwise, the plaintiff, being alerted, would have brought suit before the statute passed. See Habetz v. Condon, 224 Conn. 231, 238, 618 A.2d 501 (1992), citing 51 Am. Jur. 2d, Limitation of Actions § 431 (1970) (concerning inequitable resort to statute of limitations); see also Practice Book § 157.